Title: From Thomas Jefferson to Robert Smith, 5 September 1801
From: Jefferson, Thomas
To: Smith, Robert


Dear Sir
Monticello Sep. 5. 1801.
Your favors of Aug. 27. 31. 31. are received. the last one requires only to be acknoleged. the commissions, which are the subject of the first, are signed & forwarded herewith. with respect to the Boston she may get ready for departure as soon as possible. we do not consider it as proper to delay either the vessel or mr Livingston. the delay under which the treaty is may possibly be perpetual; and if it be so, I see no great misfortune in it. perhaps the best footing with every nation would be that of no treaty. in the mean time the minister should take his place, and relieve mr Murray from attendance at Paris. mr Madison happened to be with me on the arrival of our mail the day before yesterday; and by some unlucky accident his letters were not brought here as he had directed at the post office of Orange court house. so that we have not yet seen the letters from mr Dawson or mr Murray, nor have any information as to the points of difficulty. he will go home tomorrow, and as we hope, find his letters at Orange C.H. unless they have been detained at Fredericksburg or some earlier stage.
My letter of the last week informed you I wished any remnant there might be of the 16,000. D. approprian for the marine barracks might be applied towards paying for the site in addition to the 4000. D. I think this object more important than the compleating the […]; besides that there can be no remnant competent to that, and we must not go beyond appropriations in a case to which the legislature manifestly did not mean to extend. surely the end of the building may be so closed or finished as not to be injured by the weather.—with respect to the other magazine proposed to be built, the reasons urged by capt Tingey appear very cogent. before undertaking it, you will of course have an exact estimate of the cost, and examine the particular appropriation of money from which it’s cost is to be drawn, and that it does not overrun that. in the plan of the building attention should be paid to beauty, because a handsome form costs no more than an ugly one.
After your reciept of this (which I suppose will be on the 8th. after the departure of the post of the 7th.) no letter which you can write me can be answered much sooner than by myself in person. a letter of the 21st. for instance could only recieve an answer on the 29th. & I shall be with you on the 30th. there is one only consideration, the possibility of sickness which may render it worth your while to write on the 21st.
accept assurances of my friendly & high consideration & respect.
Th: Jefferson
P.S. You will of course acquaint mr Livingston of the movements of the Boston. mr Graham is to have his passage in her. we suppose Bourdeaux the most convenient port for the Boston, having regard to her further destination.
